DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 19 is objected to because of the following informalities:  a “,” is missing after “substrate” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haider US 20100174915 A1.

Regarding Claim 1,  Haider teaches an ultrasound device (100 in Figs. 1 and 2, [0020]), comprising: an integrated multi-substrate die (Figs. 1 and 2, [0028, 29]) including a piezoelectric micromachined ultrasonic transducer (PMUT) substrate (transducer elements may be PMUTs, [0030]; two-dimensional linear array 134 in Figs. 1 and 2, [0021, 29]), a transmit circuitry substrate (transmitter ASIC 230 in Figs. 1 and 2, [0022, 28]), and a receive circuitry substrate coupled together (receiver ASIC 240 in Figs. 1 and 2, [0022, 28]; 230 and 240 coupled via 32 individual lines 237 in Fig. 1, [0024]; 230 and 240 coupled via adhesive layer 262 in Fig. 2, [0028, 29, 31]).

Regarding Claim 2,  Haider teaches the ultrasound device of claim 1, wherein the transmit circuitry substrate comprises transmit circuitry (high voltage transmit circuitry, [0005]) and the receive circuitry substrate comprises receive circuitry (low voltage transmit circuitry, [0005]) implemented in a different node than the transmit circuitry.

Regarding Claim 3,  Haider teaches the ultrasound device of claim 2, wherein the transmit circuitry is implemented in a larger node than the receive circuitry (transmitter ASIC 230 is larger than receiver ASIC 240 in Fig. 2).

Regarding Claim 4,  Haider teaches the ultrasound device of claim 3, wherein the transmit circuitry is configured to implement voltages greater than those implemented by the receive circuitry (high voltage transmitter circuitry and low voltage receiver circuitry, [0005]).


Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothberg US 20160009544 A1.

Regarding Claim 11, Rothberg teaches an ultrasound device ([0011]), comprising: an integrated multi-substrate die (device 300 in Fig. 3, [0062-64, 103]) including a piezoelectric micromachined ultrasonic transducer (PMUT) (PMUTs can be used instead of, or in addition to, CMUTs, [0042, 183]) substrate (ultrasonic transducers of the engineered substrate 302 in Fig. 3, [0064]) coupled with an integrated circuit (IC) substrate (integrated circuitry of the CMOS wafer 304 in Fig. 3, [0066]; CMOS wafer 304 includes a base layer 318 in Fig. 3, [0062-65]).

Regarding Claim 12,  Rothberg teaches the ultrasound device of claim 11, wherein the IC substrate is a complementary metal oxide semiconductor (CMOS) substrate comprising CMOS circuitry (CMOS wafer having integrated circuitry, [0052, 65]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Haider US 20100174915 A1 in view of Qiu et al. (2015).

Regarding Claim 5,  Haider teaches the ultrasound device of claim 1, wherein the PMUT substrate comprises a transducer array (transducer array 134 in Figs. 1 and 2; [0021]).
Haider does not teach but Qiu et al. teaches wherein the PMUT substrate comprises a frequency tunable PMUT array (“PMUTs are shown to be broadband devices with an operating frequency which is tunable”, see Abstract section; transducer array shown in Figs. 10 and 12, see Section “4. Development of PMUT Arrrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haider to use a frequency tunable PMUT array similar to Qiu et al. This would provide a broader bandwidth and improved sensitivity (Qiu et al.: pg. 8033, first paragraph).

Regarding Claim 6,  Haider as modified above teaches the ultrasound device of claim 5, 
Haider does not teach but Qiu et al. teaches wherein the frequency tunable PMUT array comprises PMUTs of different dimensions (“PMUTs are shown to be broadband devices with an operating frequency which is tunable by tailoring the lateral dimensions of the flexural membrane or thicknesses of the constituent layers”, see Abstract section; transducer array with PMUTs of different dimensions shown in Figs. 12, see Section “4. Development of PMUT Arrrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haider to use a frequency tunable PMUT array comprising PMUTs of different dimensions similar to Qiu et al. This would provide a broader bandwidth and improved sensitivity (Qiu et al.: pg. 8033, first paragraph).

Regarding Claim 7,  Haider as modified above teaches the ultrasound device of claim 6, 
Haider does not teach but Qiu et al. teaches wherein the PMUTs of different dimensions have different thicknesses (“PMUTs are shown to be broadband devices with an operating frequency which is tunable by tailoring the lateral dimensions of the flexural membrane or thicknesses of the constituent layers”, see Abstract section; transducer array with PMUTs of different dimensions shown in Figs. 12, see Section “4. Development of PMUT Arrrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haider to use PMUTs having different thickness similar to Qiu et al. This would provide a broader bandwidth and improved sensitivity (Qiu et al.: pg. 8033, first paragraph).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Haider US 20100174915 A1 in view of Qiu et al. (2015) and further in view of Sammoura US 20130162102 A1.

Regarding Claim 8,  Haider as modified above teaches the ultrasound device of claim 6, 
Haider does not teach but Sammoura teaches wherein the frequency tunable PMUT array comprises a PMUT having multiple excitation electrodes (conductors 434 generally provide electrical contact to piezoelectric material to either apply voltage for ultrasonic output or sense voltage for ultrasonic input, Fig. 4, [0026]; conductors 454, which may be patterned on to a top and bottom of the second piezoelectric material 452 in any manner consistent with an application of direct current or voltage to second piezoelectric material 452, Fig. 4; [0027]) of different dimensions (electrodes 434 and 454 are different sizes in Fig. 4, [0026, 27]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haider to use a PMUT having multiple excitation electrodes of different dimensions similar to Sammoura. This would provide tuned resonance over a range of frequencies (Sammoura: [0030]).

Regarding Claim 9,  Haider as modified above teaches the ultrasound device of claim 8, 
Haider does not teach but Sammoura teaches wherein the PMUT having multiple excitation electrodes of different dimensions has a first electrode configured to excite a first area of the PMUT (conductors 434 apply voltage for ultrasonic output from the transducer 430 in Fig. 4, [0026]) and a second electrode configured to excite a second area of the PMUT (conductors 454 apply direct current or voltage to second piezoelectric material 452 in Fig. 4, [0027]) greater than the first area (size of 454 is greater than size of 434 in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haider to use a PMUT having multiple excitation electrodes of different dimensions similar to Sammoura. This would help control resonance over a range of frequencies (Sammoura: [0030]).

Regarding Claim 10,  Haider as modified above teaches the ultrasound device of claim 9,
Haider does not teach but Sammoura teaches wherein the transmit circuitry substrate comprises transmit circuitry configured to individually excite the first electrode or the second electrode (conductors 454 control tuning of device 400 through piezoelectric material 452 and tensioning ring 450 in Fig. 4, [0027, 30]; alternating current source 470 may be coupled to the first piezoelectric material 432 through conductors 434 of transducer 430 in order to create ultrasonic output from the transducer in Fig. 4, [0026, 30]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haider to individually excite the first or the second circuitry using transmit circuitry similar to Sammoura. This would allow the frequency to be tuned via electrodes 454 and separately control driving the ultrasonic output through electrodes 434.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg US 20160009544 A1 in view of Qiu et al. (2015).

Regarding Claim 13,  Rothberg teaches the ultrasound device of claim 11, 
Rothberg does not teach but Qiu et al. teaches wherein the PMUT substrate comprises a frequency tunable PMUT array (“PMUTs are shown to be broadband devices with an operating frequency which is tunable”, see Abstract section; transducer array shown in Figs. 10 and 12, see Section “4. Development of PMUT Arrrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg to use a frequency tunable PMUT array similar to Qiu et al. This would provide a broader bandwidth and improved sensitivity (Qiu et al.: pg. 8033, first paragraph).

Regarding Claim 14,  Rothberg as modified above teaches the ultrasound device of claim 13, 
Rothberg does not teach but Qiu et al. teaches wherein the frequency tunable PMUT array comprises PMUTs of different dimensions (“PMUTs are shown to be broadband devices with an operating frequency which is tunable by tailoring the lateral dimensions of the flexural membrane or thicknesses of the constituent layers”, see Abstract section; transducer array with PMUTs of different dimensions shown in Figs. 12, see Section “4. Development of PMUT Arrrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg to use a frequency tunable PMUT array comprising PMUTs of different dimensions similar to Qiu et al. This would provide a broader bandwidth and improved sensitivity (Qiu et al.: pg. 8033, first paragraph).

Regarding Claim 15, Rothberg as modified above teaches the ultrasound device of claim 14, 
Rothberg does not teach but Qiu et al. teaches wherein the PMUTs of different dimensions have different thicknesses (“PMUTs are shown to be broadband devices with an operating frequency which is tunable by tailoring the lateral dimensions of the flexural membrane or thicknesses of the constituent layers”, see Abstract section; transducer array with PMUTs of different dimensions shown in Figs. 12, see Section “4. Development of PMUT Arrrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg to use PMUTs having different thickness similar to Qiu et al. This would provide a broader bandwidth and improved sensitivity (Qiu et al.: pg. 8033, first paragraph).


Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg US 20160009544 A1 in view of Qiu et al. (2015) and further in view of Sammoura US 20130162102 A1.

Regarding Claim 16, Rothberg as modified above teaches the ultrasound device of claim 13, 
Rothberg does not teach but Sammoura teaches wherein the frequency tunable PMUT array comprises a PMUT having multiple excitation electrodes (conductors 434 generally provide electrical contact to piezoelectric material to either apply voltage for ultrasonic output or sense voltage for ultrasonic input, Fig. 4, [0026]; conductors 454, which may be patterned on to a top and bottom of the second piezoelectric material 452 in any manner consistent with an application of direct current or voltage to second piezoelectric material 452, Fig. 4; [0027]) of different dimensions (electrodes 434 and 454 are different sizes in Fig. 4, [0026, 27]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg to use a PMUT having multiple excitation electrodes of different dimensions similar to Sammoura. This would provide tuned resonance over a range of frequencies (Sammoura: [0030]).

Regarding Claim 17,  Rothberg as modified above teaches the ultrasound device of claim 16, 
Rothberg does not teach but Sammoura teaches wherein the PMUT having multiple excitation electrodes of different dimensions has a first electrode configured to excite a first area of the PMUT (conductors 434 apply voltage for ultrasonic output from the transducer 430 in Fig. 4, [0026]) and a second electrode configured to excite a second area of the PMUT (conductors 454 apply direct current or voltage to second piezoelectric material 452 in Fig. 4, [0027]) greater than the first area (size of 454 is greater than size of 434 in Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg to use a PMUT having multiple excitation electrodes of different dimensions similar to Sammoura. This would help control resonance over a range of frequencies (Sammoura: [0030]).

Regarding Claim 18, Rothberg as modified above teaches the ultrasound device of claim 17, 
Rothberg does not teach but Sammoura teaches wherein the IC substrate comprises transmit circuitry configured to individually excite the first electrode or the second electrode (conductors 454 control tuning of device 400 through piezoelectric material 452 and tensioning ring 450 in Fig. 4, [0027, 30]; alternating current source 470 may be coupled to the first piezoelectric material 432 through conductors 434 of transducer 430 in order to create ultrasonic output from the transducer in Fig. 4, [0026, 30]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothberg to individually excite the first or the second circuitry using transmit circuitry similar to Sammoura. This would allow the frequency to be tuned via electrodes 454 and separately control driving the ultrasonic output through electrodes 434.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Corl 20130303919 A1 in view of Qiu et al. (2015).

Regarding Claim 19, Corl teaches an ultrasound device ([0002]), comprising: a substrate (substrate 192 in Figs. 7 and 8, [0052]), 
an integrated circuit formed in the substrate (substrate 192 with ASIC 194 embedded in Figs. 7 and 8, [0052]); and 
a piezoelectric micromachined ultrasonic transducer (PMUT) (PMUT structure, [0052]) integrated with the substrate (transducer 142 located in the widened portion 149 of the substrate in Figs. 7 and 8, [0052]).
Corl does not teach but Qiu et al. teaches the PMUT is a layer of thin film PMUTs (piezoelectric thin films, pg. 8023 third paragraph)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corl to use a thin film of PMUTs similar to Qiu et al. This would help yield large output signals, low loss, and high signal-to-noise rations (Qiu et al.: pg 8023, third paragraph).

Regarding Claim 21, Corl as modified above teaches the ultrasound device of claim 19, 
Corl does not teach but Qiu et al. teaches wherein the thin film PMUTs of the layer of thin film PMUTs are frequency tunable (“PMUTs are shown to be broadband devices with an operating frequency which is tunable”, see Abstract section; transducer array shown in Figs. 10 and 12, see Section “4. Development of PMUT Arrrays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corl to use a frequency tunable PMUT similar to Qiu et al. This would provide a broader bandwidth and improved sensitivity (Qiu et al.: pg. 8033, first paragraph).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Corl 20130303919 A1 in view of Qiu et al. (2015) and further in view of Haider US 20100174195 A1.

Regarding Claim 20,  Corl as modified above teaches the ultrasound device of claim 19, 
Corl does not teach wherein the thin film PMUTs of the layer of thin film PMUTs lack a transducing gap.
Haider teaches that PMUTs lack a transducing gap (no gaps or cavities shown above or below transducer elements 136 in Figs. 2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corl so that the thin film PMUTs lack a transducing gap similar to Haider. This would allow stacking of components in a smaller volume.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Corl 20130303919 A1 in view of Qiu et al. (2015) and further in view of Sammoura US 20130162102 A1.

Regarding Claim 22,  Corl as modified above teaches the ultrasound device of claim 21, 
Corl does not teach wherein a thin film PMUT of the layer of thin film PMUTs includes multiple selectable electrodes configured to excite different regions of the PMUT.
Sammoura teaches multiple selectable electrodes configured to excite different regions of the PMUT (conductors 454 control tuning of device 400 through piezoelectric material 452 and tensioning ring 450 in Fig. 4, [0027, 30]; alternating current source 470 may be coupled to the first piezoelectric material 432 through conductors 434 of transducer 430 in order to create ultrasonic output from the transducer in Fig. 4, [0026, 30]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corl to selectively excite the first or the second circuitry using transmit circuitry similar to Sammoura. This would allow the frequency to be tuned via electrodes 454 and separately control driving the ultrasonic output through electrodes 434.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C FRITCHMAN whose telephone number is (571)272-5533. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.F./Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645